Opinion
Per Curiam,
The orders of the Court of Common Pleas of Allegheny County are vacated and the matters are remanded to that court for further consideration and for such further proceedings as may be required in light of our recent decisions in Deitch Co. v. Bd. of Property Assessment, 417 Pa. 213, 209 A. 2d 397 (1965), McKnight Shopping Center, Inc. v. Bd. of Property Assessment, 417 Pa. 234, 209 A. 2d 389 (1965), Rieck Ice Cream Co. Appeal, 417 Pa. 249, 209 A. 2d 383 (1965), and Pittsburgh Miracle Mile Town & Country Shopping Center, Inc. v. Bd. of Property Assessment, 417 Pa. 243, 209 A. 2d 394 (1965).
Mr. Chief Justice Bell concurs in the result.